This suit was instituted by appellee against appellant for damages for personal injuries alleged to have been suffered by reason of a collision between appellants' automobile and a motorcycle upon which appellee was riding, etc.
The cause was called for trial, jury impaneled, and it submitted by special issues, only two of which were answered.
Appellants filed motion for judgment upon these answers. This motion was by the court overruled, and from the order overruling this motion for judgment the defendant appealed.
This is not such a final judgment as will confer jurisdiction upon this court. Articles 2078-2113, Revised Civil Statutes; Beardsley v. Smith (Tex. Civ. App.) 178 S.W. 692.
The appeal is therefore dismissed. *Page 498